Citation Nr: 1445912	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-32 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for residuals of a left thigh gunshot wound (GSW), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1968.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In his July 2009 VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  However, in February 2012, he withdrew that request and asked that his appeal be forwarded to the Board.

Most recently, in August 2013, the Board remanded the issue on appeal for further development.  The RO issued a supplemental statement of the case in November 2013 and the appeal is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

The Veteran's service-connected GSW to the left thigh has resulted in symptomatology equating to a severe injury of Muscle Group XIII. 


CONCLUSION OF LAW

The criteria for a 40 percent rating (and no higher) for a service-connected GSW of the left thigh have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.56, 4.68, 4.73, Diagnostic Codes (DCs) 5313-5315 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Increased Rating

In April 1970, the Veteran was awarded service connection for a gunshot wound of the left thigh, evaluated as 30 percent disabling.  The Veteran contends that a higher rating is warranted for this disability.  In January 2009, the Veteran was granted service connection for a scar at the left hamstring area; a noncompensable rating was assigned.  The Board notes that the Veteran did not perfect an appeal with the rating or effective date assigned for his scar, so this particular noncompensable rating is not before the Board at this time.  In any event, the Board finds no basis, even based on the Veteran's own statements, to provide more compensation to the Veteran based on the scar alone. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's GSW of the left thigh has been historically evaluated as 30 percent disabling under hyphenated Diagnostic Codes 5313-5315.  Given that the disability has been characterized as moderately severe and that a 30 percent rating has been assigned, the disability appears to have been solely evaluated under Diagnostic Code 5313 as moderately severe impairment equates to a 30 percent rating under Diagnostic Code 5313 and only a 20 percent rating under Diagnostic Code 5315.

Diagnostic Code 5313 provides evaluations for disability of Muscle Group XIII. The functions of these muscles are as follows: extension of hip and flexion of knee; outward and inward rotation of flexed knee; and acting with rectus femoris and sartorius (see XIV, 1, 2) synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  The muscle group includes the posterior thigh group, hamstring complex of 2-joint muscles: (1) biceps femoris; (2) semimembranosus; and (3) semitendinosus.  Disability under this provision is evaluated as: slight (zero percent), moderate (10 percent), moderately severe (30 percent), and severe (40 percent). 38 C.F.R. § 4.73 (Diagnostic Code 5313).

As set forth in the above criteria, disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d) (2013).  Slight muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

Moderate muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment. 38 C.F.R. § 4.56(d)(3).

Severe muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56(c).

For several reasons, the Board finds that the Veteran's gunshot wound of the left thigh more closely approximates severe muscle impairment rather than moderately severe muscle impairment.  

First, the historical evidence pertaining to the muscle injury is relevant to the rating criteria. In this regard, the Veteran's service treatment records and post-service VA examination reports created soon after service show that the Veteran sustained a shrapnel wound injury to his left thigh in February 1967.  He was treated with surgery in Japan and convalescence until June 1967.  The April 1970 rating decision, granting service connection, noted that the GSW had entered on the medial side of the left thigh and made its exit on the posterior aspect of the mid-left thigh.  It was noted that there was considerable loss of the tissue in an area where there was marked depression, some loss of quadriceps muscle over an area about 4 inches long and about the mid and lateral posterior aspect.  Additionally, it was noted that there was some loss of the quadriceps in the medial aspect of the posterior thigh. Scarring was noted. 

Significantly, the muscle damage does not appear to be only minimal in nature.  The Veteran was hospitalized during service for a prolonged period for treatment of the wound.  Moreover, the VA examiner in October 2008 noted that in the vicinity of the Veteran's scar there is some deformity of the surrounding tissue which appears to be muscle damage.  It was noted that it was rather lumpy in that area, and not part of the scar.  This manifestation is significant as the rating criteria set forth that visible or measurable atrophy is a sign of severe muscle disability. See 38 C.F.R. § 4.56(d)(4)(iii)(D).  

Moreover,  the Veteran, through his representative, complained of weakness in a November 2012 VA Form 646 and noted that he now needed to wear a device to keep his hips in place so he can sleep at night.  Although a November 2013 VA examination was scheduled to assess the Veteran's current disability, the Veteran failed to appear.  Nevertheless, the Board has considered his self-reports of weakness.  The Board notes that this weakness is a cardinal sign and symptom of a muscle disability.  

Based on the historical evidence and circumstances surrounding the GSW of the left thigh and the current symptomatology, even though the Veteran failed to appear for his most recent VA examination, based on a totality of the evidence and affording the Veteran the benefit of the doubt the Board concludes that a 40 percent rating is warranted under Diagnostic Code 5313 for a severe muscle injury.  This is the maximum schedular rating under this diagnostic code.

The Board has considered whether the Veteran is entitled to separate ratings for any other manifestations associated with this disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  As noted above, the Veteran is already separately service-connected for a scar associated with his residuals of a GSW to the left thigh; he has not perfected an appeal as to the noncompensable rating assigned so this is not before the Board at this time.  Although the October 2008 VA examination noted mild posttraumatic osteoarthritis of the Veteran's left hip, the Board finds that a separate rating based on arthritis is not warranted, as its classification as "mild" indicates it would be noncompensable in nature.  Additionally, as the Veteran failed to appear at his most recent examination (without excuse), based on the limited information available to the Board, the Board finds that separate ratings under any other alternative diagnostic codes are simply not warranted. 

With respect to his increased rating claim, the Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  The Board finds that the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible for his residuals of a left thigh GSW, he has not submitted evidence of unemployability, or claimed to be unemployable. Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in October 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  The Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran was afforded a VA examination in October 2008.  Based on the Veteran's allegations of worsening of his service-connected disability, the Veteran was scheduled for a VA examination in November 2013.  The Veteran failed to appear for this examination and has provided no explanation for his absence; therefore, an additional VA examination will not be requested.  The Board considered denying the claim on the basis that he did not attend this examination, but in light of the fact that he did attend the first examination that Board finds that such action is not warranted.  

In any event, the Board finds the October 2008 examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provides the information necessary to evaluate his disability. 

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in August 2013.  All the remand actions were accomplished (to the degree possible), and the Board finds that there has been substantial compliance with the August 2013 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 40 percent rating, but no higher, for residuals of a left thigh GSW is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


